        Case 3:18-cv-01486-SI       Document 334      Filed 05/11/20     Page 1 of 43




                      IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON

 UNIVERSITY ACCOUNTING                             Case No. 3:18-cv-1486-SI
 SERVICE, LLC,
                                                   OPINION AND ORDER
               Plaintiff,

        v.

 ETHAN SCHULTON and
 SCHOLARCHIP CARD, LLC,

               Defendants.


Allyson B. Baker, Sameer P. Sheikh, Erin Z. Cass, Meredith L. Boylan, and Michael J. Marusak,
VENABLE LLP, 600 Massachusetts Avenue, NW, Washington, DC 20001; Ciaran P.A. Connelly,
BALL JANIK LLP, 101 SW Main Street, Suite 1100, Portland, OR 97204. Of Attorneys for
Plaintiff.

Scott R. Ast, SCHARNHORST AST KENNARD GRIFFIN PC, 1100 Walnut Street, Suite 1950, Kansas
City, MO 64106; Stephen P. Yoshida and Michael J. Farrell, MB LAW GROUP LLP, 117 Taylor
Street, Suite 200, Portland, OR 97204. Of Attorneys for Defendant Ethan Schulton.

Stephen Nakamura, MERLE BROWN & NAKAMURA PC, 90 Broad Street, Suite 2201, New York,
NY 10004; John C. Rothermich, K&L GATES LLP, One SW Columbia Street, Suite 1900,
Portland, OR 97258; G. William Shaw, K&L GATES LLP, 925 Fourth Avenue, Suite 2900,
Seattle, WA 98104. Of Attorneys for Defendant ScholarChip Card, LLC.

Michael H. Simon, District Judge.

       In this lawsuit, Plaintiff University Accounting Service, LLC (“UAS”) asserts claims

against Defendants Ethan Schulton (“Schulton”) and ScholarChip Card, LLC (“ScholarChip”).




PAGE 1 – OPINION AND ORDER
         Case 3:18-cv-01486-SI         Document 334        Filed 05/11/20     Page 2 of 43




Against both Schulton and ScholarChip, UAS alleges misappropriation of trade secrets and

intentional interference with business relations. For those claims, UAS seeks money damages

and equitable relief. UAS also alleges that ScholarChip is liable for breach of contract. For that

claim, UAS seeks only an equitable remedy, asking for both prohibitory and mandatory

injunctive relief. After a nine-day trial, the jury returned its verdict in favor of both Defendants,

rejecting UAS’s claims of misappropriation of trade secrets and intentional interference. The

Court must now decide whether ScholarChip breached its contract with UAS and, if so, what is

the appropriate equitable remedy.

       UAS’s breach of contract claim is relatively narrow. In May 2016, UAS and ScholarChip

negotiated and entered into three agreements (the “Covered Agreements” or simply the

“Agreements”) that include restrictive covenants and other confidentiality provisions that

prohibit ScholarChip from using or disclosing what the Agreements refer to as “Client Data” and

“Confidential Information,” except to individuals within UAS or ScholarChip and only for the

purpose of performing the activities described in the Agreements. Complaint, ¶ 71 (ECF 1). UAS

alleges that between May 2016 and the commencement of this lawsuit, ScholarChip breached the

terms of these restrictive covenants and other confidentiality provisions. Id. at ¶¶ 72-75. This

Opinion and Order finds facts and reaches conclusions of law to resolve UAS’s breach of

contract claim against ScholarChip. In addition, after the jury returned its verdict in favor of

Defendants, UAS renewed its motion for terminating spoliation sanctions against ScholarChip.

ECF 312. This Opinion and Order addresses that motion as well.

                                     EVIDENTIARY ISSUES

       UAS and ScholarChip agree that the Court, in resolving UAS’s breach of contract claim,

may consider all testimony and exhibits received in evidence during the jury trial. In addition,

the Court gave UAS and ScholarChip leave to offer additional evidence relevant to the breach of


PAGE 2 – OPINION AND ORDER
        Case 3:18-cv-01486-SI           Document 334        Filed 05/11/20   Page 3 of 43




contract claim that previously was not offered at trial. ScholarChip submitted 41 additional

exhibits. UAS objected to all new exhibits as irrelevant.

       UAS’s relevance objections divide into three categories. First, UAS objected to

documents that predate 2016, the year when the underlying Agreements were formed. UAS

argued that any exhibits that predate the parties’ Agreements are irrelevant. In general, the Court

agrees with UAS. To the extent, however, that a document that predates the parties’ Agreements

provides relevant context or background, the Court allowed the parties to make that argument in

their posttrial written submissions and explained that the Court would give any such document

the weight that it deserves. ECF 311.

       Second, UAS objected to documents that postdate the filing of this lawsuit on August 10,

2018. UAS argued that any exhibits that postdate the filing of this lawsuit are irrelevant. In

general, the Court agrees with UAS. To the extent, however, that a document that postdates the

commencement of this action provides relevant information, the Court allowed the parties to

make that argument in their posttrial written submissions and explained that the Court would

give any such document the weight that it deserves. The Court also noted that documents that

postdate the filing of a lawsuit may have been created to try influence the outcome of the lawsuit

and thus should be viewed with skepticism. Id.

       Third, UAS objected to documents that expressly relate only to policies and procedures

specific to Payment Card Industry (“PCI”) compliance or to the confidentiality of payment

information. UAS argued that PCI compliance and the confidentiality of payment information

are not at issue in this lawsuit, which concerns only ScholarChip’s obligations to maintain the

confidentiality of UAS’s “Client Data” and “Confidential Information,” as those terms are

defined in the Agreements. In general, the Court agrees with UAS. To the extent, however, that a




PAGE 3 – OPINION AND ORDER
         Case 3:18-cv-01486-SI         Document 334        Filed 05/11/20      Page 4 of 43




document that relates to PCI compliance or the confidentiality of payment information provides

relevant context or background, especially if it was created before the commencement of this

lawsuit, the Court allowed the parties to make that argument in their posttrial written

submissions and explained that the Court would give any such document the weight that it

deserves. Id.

       The facts that are in dispute on which the Court relies in reaching its conclusions are

supported by the record. Unless otherwise noted, when evidence is subject to an evidentiary

objection and the Court has relied on that evidence, the Court has overruled the evidentiary

objection for the reason or reasons identified either by the Court or, if the Court is silent, by the

party offering the evidence in response to the other side’s objection. When the Court has

declined to consider evidence subject to an objection, the Court typically will state its basis for

sustaining the evidentiary objection. All other objections to evidence that the Court has not relied

on or cited in this Opinion and Order are denied as moot.

       After reviewing the evidence, the parties’ objections to the evidence, and the parties’

pretrial and posttrial submissions, the Court makes the following findings of fact and conclusions

of law, under Rule 52(a) of the Federal Rules of Civil Procedure. As discussed below, when the

Court finds a fact adverse to ScholarChip and that fact is material to the Court’s decision on

equitable relief, the Court makes that finding by clear and convincing evidence. Any finding of

fact that constitutes a conclusion of law is adopted as a conclusion of law, and any conclusion of

law that constitutes a finding of fact is adopted as a finding of fact.

                                       FINDINGS OF FACT

       1.       UAS is a student loan servicing company and wholly owned subsidiary of

Transworld Systems, Inc. (“TSI”), a debt collection and receivables management company. UAS

has been in business for more than 50 years. The clients or customers of UAS are lenders who


PAGE 4 – OPINION AND ORDER
         Case 3:18-cv-01486-SI        Document 334       Filed 05/11/20     Page 5 of 43




provide student loans. They are primarily colleges, universities, and private lenders. UAS assists

its customers by: (a) documenting when student loan payments are made to lenders; (b) ensuring

that loan balances are accurately tracked; and (c) maintaining loan documents for retrieval and

later use.

        2.     ScholarChip is a technology company that provides software development and

data security services. Dr. Maged Atiya (“Dr. Atiya”) founded ScholarChip in 2000 and is its

Chief Technology Officer. UAS is ScholarChip’s only client for loan servicing. Schulton worked

for ScholarChip from 2003 through the end of 2017, when he resigned to pursue other activities.

At the time of his resignation, Schulton was one of the leading software developers at

ScholarChip.

        3.     In May 2006, UAS entered into three contracts with ScholarChip, referred to as

the “Covered Agreements” or, simply, the “Agreements.” They are: (1) the Master Terms and

Conditions (“MTC”); (2) the Software Development Agreement (“SDA”); and (3) the Hosting

Support Services Agreement (“HSSA”). Under the Agreements, UAS hired ScholarChip to build

for UAS a unique, proprietary software platform (“eUAS Software”) and to host data provided to

or accessed by ScholarChip for the benefit of UAS and its customers (“Client Data”). The MTC

is Trial Exhibit (“Ex.”) 1, the SDA is Ex. 2, and the HSSA is Ex. 3. Most relevant to this lawsuit

is Section 8 of the MTC. That section is titled “Confidentiality and Non-Disclosure Obligations.”

        4.     Section 8.1 of the MTC, is titled “Client Data and Other Protected Personal

Information.” It provides, in relevant part:

               “Client Data” means all data and information provided to or
               accessed by ScholarChip, including but not limited to all reports
               provided by ScholarChip concerning the Services, [such as
               hosting, maintenance and support services performed for UAS
               under the terms of the HSSA]. . . . ScholarChip agrees to maintain
               any Client Data as confidential and not use or disclose it to others



PAGE 5 – OPINION AND ORDER
         Case 3:18-cv-01486-SI          Document 334        Filed 05/11/20     Page 6 of 43




                 throughout the term of the Covered Agreements, and continuing
                 beyond its termination or expiration, except to its employees on a
                 need-to-know basis for purposes of performing Services for Client
                 in connection with the Software or the Covered Agreements.

Ex. 1 (MTC), § 8.1; see also Ex. 1 (MTC), at 1 (defining “Services” and “Software”).

       5.        Section 8.2 of the MTC, is titled “Confidential Information.” It provides, in

relevant part:

                 “Confidential Information” means any confidential and trade secret
                 information of Client [UAS] or ScholarChip, whether or not
                 marked or labeled as “Confidential” or “Proprietary”, and received
                 by the other party in connection with any of the Covered
                 Agreements . . . and any information received by ScholarChip in
                 connection with the Covered Agreements, whether disclosed by
                 Client or any Affiliates, . . . including but not limited to: software,
                 financial or operational data, . . . Client’s customer lists, customer
                 and supplier identities and characteristics, agreements, marketing
                 knowledge and information, sales figures, operations, strategies,
                 forecasts, analyses, financial information, . . . and any other
                 information of Client stored or created on any media or in any
                 form and received, processed, stored, archived or maintained by
                 ScholarChip under the Covered Agreements. “Client Confidential
                 Information” also includes all Work Product and all analyses,
                 compilations, forecasts, schedules, studies or other notes or
                 documents prepared by or on behalf of ScholarChip that contain or
                 reflect, or are generated from, any other Client Confidential
                 Information, the Services or any Work Product under the Covered
                 Agreements.

Ex. 1 (MTC), § 8.2

       6.        Section 8.3 of the MTC, is titled “Non-Disclosure and Non-Use Obligations.” It

provides:

                 Each party agrees that it shall regard, treat and preserve as
                 confidential and shall not disclose the other party’s Confidential
                 Information or Client Data other than to persons in its organization
                 who have a need to know for purposes of performing the Covered
                 Agreements or for a purpose consistent with the terms of the
                 Covered Agreements, and then only pursuant to an agreement that
                 such persons will maintain the Confidential Information or Client
                 Data in confidence and will not use or disclose to others except in
                 accordance with this paragraph. ScholarChip shall use Client


PAGE 6 – OPINION AND ORDER
         Case 3:18-cv-01486-SI        Document 334       Filed 05/11/20      Page 7 of 43




               Confidential Information or Client Data solely for the purpose of
               performing its obligations under the Covered Agreements.
               ScholarChip shall exercise at least the same degree of care to
               safeguard the confidentiality of Client’s Confidential Information
               or Client Data as it does to safeguard its own proprietary
               confidential information, but not less than a reasonable degree of
               care. The obligations under this Section shall continue in effect
               after the termination or expiration of the Covered Agreements.

Ex. 1 (MTC), § 8.3.

       7.      Section 8.4 of the MTC, is titled “Obligation to Bind Employees and

Contractors.” It provides:

               Each party agrees it shall take appropriate action, by instruction to
               or agreement with its employees and by written agreement with
               permitted subcontractors, to maintain the confidentiality of the
               Confidential Information or Client Data and to use it solely for
               purposes permitted under the Covered Agreements. Each party
               shall exercise reasonable efforts promptly to notify the other party
               in the event that a party learns of unauthorized release of the other
               party’s Confidential Information or Client Data.

Ex. 1 (MTC), § 8.4.

       8.      Section 8.5 of the MTC, is titled “Exceptions to Confidential Information.” It

provides, in relevant part:

               Except with respect to Client Data, and other personal information
               and data which ScholarChip agrees to always hold in strict trust
               and confidence in accordance with the Covered Agreements and
               all applicable laws and regulations and not to use except to
               perform its obligations to Client hereunder, the following shall not
               be considered Confidential Information and neither party shall be
               required to maintain in confidence any of the following:

               a.      Confidential Information that is or becomes available to the
               general public other than by breach of the receiving party’s
               obligations of confidentiality;

               b.     Confidential Information rightfully known to the receiving
               party without a breach of the confidentiality obligations set out in
               these Master Terms and Conditions;




PAGE 7 – OPINION AND ORDER
         Case 3:18-cv-01486-SI        Document 334        Filed 05/11/20      Page 8 of 43




               c.      Confidential Information independently developed by the
               receiving party without reference to the other party’s Confidential
               Information as evidenced in a clear and convincing manner by
               contemporaneous documents.

Ex. 1 (MTC), § 8.5.

        9.     Section 8.6 of the MTC, is titled “Return of Confidential Information.” It

provides, in relevant part:

               Upon the termination of the Covered Agreements, the parties shall
               ([i]) immediately cease to use the other party’s Confidential
               Information or Client Data . . .; (ii) return to each other such of the
               other party’s Confidential Information or Client Data and all
               copies thereof within ten (10) days of the termination, and
               (iii) upon request, certify in writing to disclosing party that it has
               complied with its obligations set forth in this Section unless
               otherwise provided in the Covered Agreements. Notwithstanding
               the foregoing, nothing in this provision shall require Client to
               cease use of or return the Software or any Documentation,
               Deliverables or materials necessary or useful in operating the
               Software.

Ex. 1 (MTC), § 8.6.

        10.    Section 8.7 of the MTC, is titled “Injunctive Relief.” It provides:

               Both parties acknowledge that monetary remedies may be
               inadequate to protect each party’s Confidential Information or
               Client Data and that, in addition to legal remedies otherwise
               available, injunctive relief is an appropriate judicial remedy to
               protect such rights.

Ex. 1 (MTC), § 8.7.

        11.    Section 11.7 of the MTC, is titled “Survival of Terms.” It provides, in relevant

part:

               The obligations of the parties under the Master Terms and
               Conditions which shall survive any termination: . . . Section 8
               Confidentiality and Non-Disclosure Obligations, in its entirety[.]

Ex. 1 (MTC), § 11.7.




PAGE 8 – OPINION AND ORDER
         Case 3:18-cv-01486-SI       Document 334        Filed 05/11/20     Page 9 of 43




       12.     Section 13.2 of the MTC, is titled “Governing Law; Severability; Legal Fees.” It

provides, in relevant part:

               The validity, construction and performance of the Covered
               Agreements and the legal relations among the parties thereto shall
               be governed by and construed in accordance with the laws of the
               State of Missouri without regard to its conflict of laws rules and
               principles.

Ex. 1 (MTC), § 13.2.

       13.     The SDA expired by its own terms in May 2009. Ex. 2, § 2. The HSSA expired

by its own terms in May 2011. Ex. 3, § 3.1. Upon expiration of the HSSA in May 2011, the

parties began negotiating updated versions of the HSSA and SDA, as well as an interim pricing

agreement that would have extended pricing through December 31, 2016. Ultimately, UAS and

ScholarChip did not enter into any updated formal agreements. ScholarChip, however, continued

to provide services to UAS under a series of interim pricing agreements. The first interim pricing

agreement began on August 5, 2011. The last interim pricing agreement expired on

December 31, 2015. After the last interim pricing agreement expired, there have been no written

agreements reached between UAS and ScholarChip, but ScholarChip has continued to provide

services to UAS.

       14.     Schulton was the lead software developer and chief architect of the eUAS

Software. Schulton began working on eUAS in 2005 and continued until his departure from

ScholarChip at the end of 2017. Schulton’s brothers, Bric and Seth Schultz, also worked for

ScholarChip and assisted in developing eUAS. Schulton and his brothers worked next to each

other for several years in ScholarChip’s office in Portland, Oregon, until Schulton left

ScholarChip at the end of 2017. Bric Schultz left ScholarChip at the end of 2018.

       15.     Schulton’s responsibilities included the coding, development, and maintenance of

the eUAS Software, as well as ensuring the security and safekeeping of UAS’s Client Data.


PAGE 9 – OPINION AND ORDER
        Case 3:18-cv-01486-SI         Document 334       Filed 05/11/20      Page 10 of 43




Schulton was UAS’s primary contact at ScholarChip for all technical needs, questions, and

requests relating to the eUAS Software. In addition, Schulton was responsible for providing

“webinars,” or personalized tutorial sessions, to UAS’s customers to: (a) educate UAS’s

customers about the features of the eUAS Software; (b) provide UAS’s customers with technical

support; and (c) answer specific questions from UAS’s customers. UAS entrusted ScholarChip,

and its employees, including Schulton, with access to UAS’s Client Data and UAS’s

Confidential Information, including UAS customer lists, customer preferences, and other

customer-specific intelligence that Schulton was exposed to while providing eUAS webinars.

       16.     UAS never authorized ScholarChip to conduct research using the eUAS system.

UAS also never authorized ScholarChip to use UAS’s Confidential Information in a way that

does not directly involve the eUAS system.

       17.     In 2013, Dr. Atiya negotiated a contract with Craig Lockwood (“Lockwood”),

Chief Executive Officer of Tuition Management Systems (“TMS”), a tuition payment services

company. Under this contract, ScholarChip would provide services for TMS related to certain

tax documents called “1098-T forms.” As a prerequisite to signing that agreement, ScholarChip

provided a list of “protected clients” to TMS. This list was comprised mostly of UAS’s

customers. In its contract with ScholarChip, TMS agreed not to solicit the customers shown on

this list for 1098-T services. There were no other limitations, however, placed on TMS regarding

what it could do with this list. TMS is owned by Nelnet, one of the largest servicers in the

business of student lending, and Nelnet is a direct competitor of UAS. After entering into this

contract, TMS paid ScholarChip approximately $50,000 a year for its 1098-T servicing work.

Lockwood left TMS in November 2017, when he became the President and Chief Financial

Officer of ScholarChip. Dr. Atiya testified that before disclosing the list of “protected clients” to




PAGE 10 – OPINION AND ORDER
       Case 3:18-cv-01486-SI           Document 334    Filed 05/11/20     Page 11 of 43




TMS, Dr. Atiya showed the list to UAS’s then-Chief Operating Officer, Natalie Girmschied,

who did not object to Dr. Atiya showing this list to TMS, even though it contained the names of

UAS’s customers. There are no written communications that corroborate this testimony by

Dr. Atiya, but UAS did not call Ms. Girmschied as a witness to rebut Dr. Atiya.

       18.     Throughout 2016, ScholarChip and TMS began extending their business

relationship into areas beyond 1098-T servicing. In July 2016, Lockwood contacted Dr. Atiya

about offering a loan workout program to Miami University, then a TMS client (and previously a

UAS client). As Lockwood explained, TMS did not possess the technology to support the needs

of Miami University. The loans involved in the loan workout program were interest-bearing and

involved promissory notes, although a loan workout plan is not the same thing as a student loan.

Dr. Atiya asked Schulton to see whether ScholarChip could “do it technically,” and Schulton

said that he would investigate. Between December 2016 and January 2017, Schulton worked to

create a “clone” of eUAS, called “LoanServ,” to research whether ScholarChip could support the

request from Miami University. The act of cloning the eUAS Software involved taking the eUAS

database structure and source code, creating a copy, and then tweaking that copy. On January 26,

2017, Schulton announced that the clone was complete and ready to be demonstrated to

Lockwood. ScholarChip, however, ultimately chose not to continue the arrangement with Miami

University because, as Dr. Atiya testified, doing this business with Miami University offered

insufficient revenue to ScholarChip.

       19.     In February 2016, ScholarChip told UAS that UAS would have to pay

substantially higher fees if it wanted to continue using the eUAS Software platform. Otherwise,

ScholarChip would terminate UAS’s access to eUAS. In March 2016, Schulton recognized the

possibility that UAS might bring a lawsuit. On March 29, 2016, Schulton sent an email to




PAGE 11 – OPINION AND ORDER
       Case 3:18-cv-01486-SI        Document 334       Filed 05/11/20     Page 12 of 43




Dr. Atiya stating, among other things: “To ensure UAS/TSI has no fuel for a lawsuit, should we

provide them with the source code now?” During the following month, April 2016, Schulton sent

an email to his own legal counsel and copied others within ScholarChip. In that email, Schulton

asked about forming a new legal entity to be called “Online Financial Management

Technologies, LLC.”

       20.     In February 2017, UAS met with Dr. Atiya and others at ScholarChip. UAS told

Dr. Atiya that UAS had identified an alternative platform and intended to move, or migrate, its

Client Data away from ScholarChip and off eUAS. ScholarChip demanded from UAS a

significant increase in fees for allowing UAS to migrate its Client Data away from ScholarChip.

In March 2017, Schulton declined a request from UAS to perform certain software development

work relating to eUAS. Schulton told UAS that the requested modifications and other work were

no longer available to UAS. In June 2017, ScholarChip limited UAS’s access to the eUAS

Software by terminating UAS’s access to a development and test “environment” that UAS

contends is necessary for UAS to test features and ensure the eUAS system is functioning

properly for UAS’s customers.

       21.     On February 21, 2017, twelve days after UAS had informed ScholarChip that

UAS intended to cease using ScholarChip’s services, Schulton sent an email to Dr. Atiya and

Schulton’s brothers, Bric and Seth Schultz. The email was titled “PostgreSQL as a possible

replacement for Oracle.” The database underlying eUAS was an Oracle database; Schulton was

proposing that PostgreSQL might serve as an alternative database to Oracle for eUAS. In

April 2017, ScholarChip authorized Schulton to begin performing research regarding the use of a

PostgreSQL database instead of an Oracle database. On April 12, 2017, hours after UAS had sent

a proposed “Technology Transition Plan” to ScholarChip, Schulton sent an email to Dr. Atiya,




PAGE 12 – OPINION AND ORDER
       Case 3:18-cv-01486-SI        Document 334       Filed 05/11/20     Page 13 of 43




asking for approval to download Ubuntu/Linux (an operating system) and PostgreSQL (an open

source database) onto a standalone server maintained by ScholarChip known as “SC6PRODB.”

Dr. Atiya approved Schulton’s request. On April 13, 2017, Schulton began working on

SC6PRODB. At about this time, Dr. Atiya told Schulton that ScholarChip was intending to

“mothball” the eUAS system and that if Schulton “want[ed] to retool and kind of revamp his

technology tool set, he could just name whatever he want[ed] to work on, and ScholarChip

would support him in that education.”

       22.     On May 16, 2017, Schulton sent an email to Dr. Atiya, informing him that he

believed UAS was attempting to migrate its customer College Avenue Student Loans (“CASL”)

by pulling data down from a function in eUAS called “web services.” Schulton wrote: “I believe

UAS is moving to “deconvert CASL to their new system first. The real fight ahead will involve

our ability to prevent individual clients like CASL from deconverting. Unless we stop web

services, we may not be able to prevent such deconversions.” Dr. Atiya approved Schulton’s

proposal to implement a “data cap” on the web services functionality in eUAS. Schulton

implemented the changes into production the following day, noting for Dr. Atiya that he

expected UAS to “complain first thing in the morning.” Schulton took this action in part because

of concerns ScholarChip had with UAS excluding ScholarChip from the data migration process.

       23.     In June 2017, UAS filed a lawsuit against ScholarChip in federal court in

Wisconsin. In October 2017, that court dismissed the action for lack of personal jurisdiction over

ScholarChip, a New York-based company. Shortly thereafter, ScholarChip filed a complaint

against UAS in federal court in New York. ScholarChip Card, LLC v. Transworld Systems, Inc.,

et al., Case No. 2:17-cv-06296-NGG-SIL (E.D.N.Y.). In that lawsuit, ScholarChip alleged that

UAS failed to make certain payments for work that ScholarChip asserts it performed. According




PAGE 13 – OPINION AND ORDER
        Case 3:18-cv-01486-SI          Document 334      Filed 05/11/20     Page 14 of 43




to ScholarChip, UAS’s failure to make these payments meant that ScholarChip, and not UAS,

owns eUAS. UAS disputes ScholarChip’s allegations and asserts counterclaims against

ScholarChip. That litigation is continuing in federal court in New York.

       24.        Hundreds of thousands of files were added to and modified on the SC6PRODB

standalone server at ScholarChip between July 1, 2017 and September 1, 2017. Also, more than

a hundred files were deleted from that server in August 2017.

       25.        On September 1, 2017, Schulton sent an email to Dr. Atiya, stating that Schulton

wanted to leave ScholarChip by the end of December 2017. All significant activity on the

SC6PRODB server ceased that day. On September 6, 2017, Schulton sent another email to

Dr. Atiya, following up on their conversation from earlier that day and stating that Schulton

anticipated becoming either “an entrepreneur or a freelancer.” As Schulton testified in his

deposition, in September 2017 he used a “mechanism called Take Out” to export his entire

ScholarChip email account, which included all contents dating back to 2014, to Schulton’s

personal cloud storage account, sometimes referred to as a “One Drive” account and sometimes

referred to as a personal “DropBox” account. Schulton also saved a copy of his ScholarChip

email account on his personal laptop computer. According to Schulton, “that extraction process

took several days, and it produced an Inbox file, a very, very large Inbox file.”

       26.        In mid-September 2017, ScholarChip was involved in document discovery in the

Wisconsin lawsuit. That same month, Schulton initiated a “Google Takeout” of his ScholarChip

email account, pulling a “full dump” of three years’ worth of emails to his personal computer.

The Google Takeout action took “a couple of days to process” and “result[ed] in a several

gigabyte file.”




PAGE 14 – OPINION AND ORDER
       Case 3:18-cv-01486-SI        Document 334       Filed 05/11/20     Page 15 of 43




       27.     In the fall of 2017, during his final months as an employee of ScholarChip,

Schulton conducted recorded webinars directly with UAS clients, but no representatives from

UAS were in attendance. During these webinars, UAS’s clients described “the functionality they

want built” and Schulton “would demo the functionality that we were building for clients.” As

Schulton explained, “[i]t was a venue to both demo and gain information about what [UAS’s]

clients needed.” Schulton saved electronic copies of these webinars to his personal laptop

computer, which he took with him and kept after he left ScholarChip in December 2017.

       28.     Between December 22 and December 27, 2017, several PostgreSQL-related files

were modified on ScholarChip’s SC6PRODB server, representing the first significant activity on

the server since September 2017. Schulton’s last day at ScholarChip was December 29, 2017.

Schulton did not sign any non-competition or non-solicitation agreements with ScholarChip.

       29.     On February 1, 2018, ScholarChip asked Schulton to fill out a “departing

employee questionnaire,” which requested that he respond to certain questions and give certain

confirmations, including the following:

               ●      As an employee of ScholarChip, you entered into certain
               agreements regarding the protection of ScholarChip confidential
               information. Do you understand these agreements and any
               continuing obligations you may have under them?

               ●       I confirm that I have returned or made arrangements to
               return, any and all company [ScholarChip] property in my
               possession or control (such as at home, or on a personal computer
               or mobile device.).

Schulton answered “Yes” to both, confirming that he had returned all of ScholarChip’s

information and ScholarChip’s property to ScholarChip. The questionnaire did not ask whether

Schulton had taken any of UAS’s Confidential Information or Client Data upon his departure.

Upon and after Schulton’s departure, ScholarChip also did not make any attempt to inspect

Schulton’s personal laptop computer to ensure that he had no UAS Confidential Information or


PAGE 15 – OPINION AND ORDER
       Case 3:18-cv-01486-SI        Document 334        Filed 05/11/20     Page 16 of 43




Client Data, even though ScholarChip knew that during Schulton’s years at ScholarChip, he had

worked “extensively” from home and used his personal laptop for work purposes, rather than

using a ScholarChip-issued laptop when working from home.

       30.     As part of ScholarChip’s lawsuit against UAS in federal court in New York, the

parties conducted discovery relating to ScholarChip’s claims and UAS’s counterclaims. In

February and March 2018, ScholarChip and UAS served third-party deposition and document

subpoenas in that matter, including a third-party subpoena that UAS served on Schulton. On

March 7, 2018, Schulton accepted service of that subpoena from UAS in the New York case.

The subpoena called for production of responsive documents, including “all DOCUMENTS and

ESI in YOUR possession, custody or control, irrespective of their physical location or whether

such DOCUMENTS or ESI or other materials are possessed directly by YOU, YOUR attorneys,

agents, employees, representatives, or investigators.” These requests to Schulton demanded

communications, documents, and things that he had relating to the eUAS Software or UAS’s

Client Data.

       31.     As Schulton testified at trial, on March 8, 2018, the day after Schulton received

UAS’s subpoena for documents, Dr. Atiya instructed Schulton not to provide any documents in

response to UAS’s subpoena. Dr. Atiya told Schulton that Schulton need not produce anything

because “ScholarChip already produced such documents.” Dr. Atiya gave sent these instructions

to Schulton in an email that reads, in relevant part: “You will need NOT to produce any of the

documents they [UAS] requested since ScholarChip produced such documents on your behalf.”

Ex. 153.

       32.     On July 30, 2018, Schulton responded to UAS’s document subpoena as follows:

               I left ScholarChip with nothing but the knowledge gained over 15
               years of employment. To use definitions from my recent document



PAGE 16 – OPINION AND ORDER
        Case 3:18-cv-01486-SI       Document 334        Filed 05/11/20    Page 17 of 43




               subpoena, I have no “CLIENT DATA,” “DELIVERABLES,”
               “SOFTWARE,” or “WORK PRODUCT.”

       33.     On June 26, 2018, Schulton’s brother Seth Schultz reached out to Schulton,

asking whether he remembered the password to the SC6PRODB server. That day, significant

activity, including modifications to certain files, occurred on the SC6PRODB server, for the first

time since December 27, 2017. Schulton testified that he did not know the password to the

SC6PRODB server.

       34.     Two weeks later, on July 9, 2018, Dr. Atiya called Schulton, and asked him

whether he had any interest in the eUAS source code. Schulton declined Dr. Atiya’s offer.

       35.     On July 30, 2018, approximately seven months after Schulton left ScholarChip,

Schulton sent an email to both UAS and Dr. Atiya. In that email, Schulton announced his

intention to create a loan servicing system that would directly compete with UAS. Schulton also

said that he would create the system based on knowledge he had acquired during his 15 years at

ScholarChip. Schulton added that he would be communicating with and soliciting business from

UAS’s customers that he learned about through his work at ScholarChip for UAS. Schulton

explicitly named three such customers and individuals. These customers and individuals were

previously identified on UAS’s customer list as UAS’s direct points of contact at each of the

named customer companies. This was the same customer list that Schulton previously

downloaded to his personal DropBox, or cloud, account. The subject line of Schulton’s July 30th

email was “some needed competition.”

       36.     On August 20, 2018, UAS filed this lawsuit against Schulton and ScholarChip in

the District of Oregon, even though the New York case between ScholarChip and UAS was still

proceeding. Among other things, UAS sought in the Oregon lawsuit a TRO against Schulton.

The Court scheduled a TRO hearing for August 22, 2018.



PAGE 17 – OPINION AND ORDER
        Case 3:18-cv-01486-SI        Document 334       Filed 05/11/20     Page 18 of 43




       37.     On August 21, 2018, the day before the TRO hearing in Oregon, Schulton deleted

the file known as UAS’s “Private Client List,” which listed UAS’s clients in descending order by

ScholarChip revenue. The next day, during the TRO hearing, Schulton testified in court under

oath as follows:

               A.       I discovered yesterday morning that I did have a list of
               clients in descending order by ScholarChip revenue on a – on a –
               on my Dropbox account that I had forgotten about. That is all I’m
               aware that I took. I immediately deleted it. It was tracking
               ScholarChip clients by revenue so we knew how to prioritize
               development. I overlooked it in the early months of this year.

               Q.     When you left ScholarChip, did you take any code or
               information concerning the system?

               A.     No.

ECF 130-2. Although Schulton disclosed at the TRO hearing that he had taken this “Private

Client List” of UAS’s customers ranked by revenue, Schulton failed to inform UAS and the

Court that when he left ScholarChip, he also had taken with him numerous recorded webinars

conducted with UAS’s clients and at least three years’ worth of emails from his time at

ScholarChip. In fact, Schulton expressly denied under oath having taken any information

concerning eUAS when he left ScholarChip.

       38.     Schulton’s deposition was taken in October 2018. In that deposition, Schulton

testified that he accepted service of UAS’s document subpoena on March 7, 2018 and three days

later, on March 11, 2018, intentionally destroyed responsive evidence located on his personal

laptop computer and in his personal cloud storage account. Schulton did this by initiating a

“restore” of his entire personal computer, effectively “shredding” the email inbox file and

returning the entire computer to its original factory configuration. As Schulton admitted in his

deposition:




PAGE 18 – OPINION AND ORDER
     Case 3:18-cv-01486-SI      Document 334        Filed 05/11/20      Page 19 of 43




          In March, a couple of days after I was provided the subpoena, the
          document subpoena reminded me that I had downloaded, in
          September, a dump of my ScholarChip e-mail, that I had extracted
          per Maged’s [Atiya’s] request, for document discovery related to
          the UAS versus ScholarChip case in Wisconsin.

          *   *    *

          At any rate, on March 11th, after the subpoena had been issued,
          having realized that I had a dump of my ScholarChip e-mail on my
          laptop, and this was the second instance of ScholarChip data that I
          found on my laptop, and wanting to destroy any access to that data
          so that I could legitimately say I have no access to this e-mail, I
          initiated a reinstallation of the operating system.

          To be specific, I used what appears to be called, in Windows 10, a
          restore, which reverts the laptop back to the factory defined image.
          And it must do some type of obfuscation or shredding of the
          personal files that remain on the laptop.

          So when one initiates a delete, it simply deletes a pointer or
          reference to that file in the directory structure.·The actual raw data
          remains on disk, and utilities can be used to extract that data.

          So in shredding the remainder of the personal files on disk, I could
          guarantee myself that I had no additional access to that e-mail.

          Now, I recognize fully that was in violation of the subpoena, but
          I -- I reasoned at the time that ScholarChip already had the e-mail,
          and deletion was the safest path forward.·There was no reason to
          return the e-mail to ScholarChip, because they already had it.

          *   *    *

          At any rate, I thought I got rid of the e-mail, but there was an
          Inbox file on my One Drive that still essentially had the e-mail.
          And I didn’t discover the existence of that file until April 9th.

          When I discovered the existence of that file on April 9th, I deleted
          and initiated a second restore on my computer, again with the
          rationale that I wanted to shred the existence of that Inbox file.
          Being a cloud account, it was synchronizing with my laptop, so I
          didn’t realize it actually yanked the Inbox file back down and
          placed it on my laptop in the background via synchronization
          process.

          But at any rate, I felt confident on April 9th that I no longer had
          any ScholarChip data.·That turned out to be false. The day before


PAGE 19 – OPINION AND ORDER
        Case 3:18-cv-01486-SI        Document 334        Filed 05/11/20      Page 20 of 43




               my TRO hearing, I -- because of the stress of the lawsuit, it ups the
               -- it ups the –

               I decided to do another search and walked, again, directory by
               directory through my cloud accounts.·What I checked that time
               was my Dropbox account, and that’s where I found the -- I believe
               it was a -- I found the file called 2017-01, I don’t know what the –
               so essentially January 2017.·I don’t know the precise date that the
               file was taken.

               The name of the file was Private Client List, and I can’t tell you
               what the extension was. My best conjecture is it’s a PNG file, a
               screen shot.

               In the TRO hearing [in the federal litigation in Oregon] I referred
               to the contents of that file. And although I never opened the file, I
               deleted the file as fast as I could, because I was petrified at its
               existence, because it’s exactly the type of damning information
               that UAS wants to catch me with. The contents of the file, I
               believe, came from a query parameter on the management
               site.·The query parameter --

ECF 130-1 (Schulton Deposition, at Tr. 109:21-114:20).

       39.     During discovery in this case, UAS requested from ScholarChip all “documents

relating to the Private Client List and Schulton’s taking and destruction of his entire ScholarChip

email inbox.” ScholarChip’s counsel represented that ScholarChip had searched for the

documents and “could not locate any documents.” ECF 157 (Second Baker Decl.), ¶ 12. UAS

then moved to compel. In response, ScholarChip represented: “The fact is that ScholarChip still

is uncertain what the ‘private client list’ that Mr. Schulton deleted actually was, despite its good

faith effort to determine the ‘query’ about which Mr. Schulton testified in his deposition.”

ECF 134 at 5. Thus, the Private Client List cannot be restored or replaced through additional

discovery.

       40.     Regarding Schulton’s copying of ScholarChip’s emails to his personal laptop

computer and cloud account before he left ScholarChip, ScholarChip states that it “has

conducted a reasonable search for documents responsive to RFP No. 28 and UAS has identified


PAGE 20 – OPINION AND ORDER
        Case 3:18-cv-01486-SI       Document 334        Filed 05/11/20     Page 21 of 43




no basis to require additional or deeper searching.” Id. at 7.1 Whether the missing emails and

webinar recordings that Schulton copied to his personal computer and cloud account, which

Schulton kept after he left ScholarChip and later destroyed, can be restored or replaced presents a

more nuanced question. UAS does not contend that ScholarChip has not kept and did not

produce to UAS copies of Schulton’s emails or the recorded webinars that Schulton conducted.

What cannot be restored or replaced, however, is the precise set of emails and webinar

recordings that were taken by Schulton when he left ScholarChip.

       41.     In March 2019, UAS was able to migrate its first customer from eUAS to its new

system, CASL. UAS, however, has been unable to migrate all its customers and Client Data off

eUAS. (As discussed below, UAS seeks mandatory injunctive relief to be able to complete this

migration.)

       42.     On April 1, 2019, substantial activity occurred on ScholarChip’s SC6PRODB

server for the first time since June 2018. In April 2019, ScholarChip data center employee

Antonis Michael performed a “hard reboot,” or a “dirty shutdown,” of the SC6PRODB server.

On May 23, 2019, during a hearing in which the Court ordered ScholarChip to produce certain

information regarding the contents of the SC6PRODB server, files were irretrievably deleted

from SC6PRODB while in the exclusive control of ScholarChip. On May 30, 2019, ScholarChip

produced three documents to UAS and the Court purporting to show the contents and status of

SC6PRODB. These documents, however, contained many inconsistencies and misstatements,

including showing that the server had been “decommissioned” on April 12, 2017, the day before



       1
          UAS’s Request for Production No. 28 sought: “All documents and communications
relating to Schulton’s transfer of his ScholarChip email inbox onto his personal computer and
removal(s) therefrom, including any documents and communications relating to Schulton’s
reasoning for the transfer and removal(s).” ECF 124 at 10 n.10.



PAGE 21 – OPINION AND ORDER
        Case 3:18-cv-01486-SI        Document 334       Filed 05/11/20     Page 22 of 43




Schulton began his PostgreSQL research. Dr. Atiya later admitted that the documents

ScholarChip provided at the Court’s request were not accurate or complete.

                                   CONCLUSIONS OF LAW

A. Overview of the UAS’s Allegations and Requested Relief

       UAS contends that ScholarChip breached Sections 8.3 and 8.4 of the MTC. Section 8.3

requires ScholarChip to treat and preserve as confidential and not disclose UAS’s confidential

Information and Client Data, other than to persons at ScholarChip who have a need to know for

purposes of performing the Covered Agreements or for a purpose consistent with the terms of the

Covered Agreements, and then only pursuant to an agreement that such persons will maintain the

Confidential Information or Client Data in confidence. That section also requires that

ScholarChip use UAS’s Client Confidential Information or Client Data solely for the purpose of

performing ScholarChip’s obligations under the Covered Agreements and that ScholarChip will

exercise at least the same degree of care to safeguard the confidentiality of UAS’s Confidential

Information or Client Data as it does to safeguard its own proprietary confidential information,

but not less than a reasonable degree of care. Section 8.4 requires ScholarChip to take

appropriate action, by instruction to or agreement with its employees, to maintain the

confidentiality of the Confidential Information or Client Data and to use it solely for purposes

permitted under the Covered Agreements.2

       As UAS alleges in its Complaint (ECF 1), ScholarChip breached the terms of the

restrictive covenants and confidentiality provisions in the Agreements in the following ways:

               (1) by Mr. Schulton using UAS’s Confidential Information, as
               well as the eUAS Software, and components of the eUAS Software
               that are the property of UAS, to code, develop, create and/or

       2
         Although UAS also mentions Section 8.5 of the MTC, that section does not add any
further obligations to ScholarChip’s duties.



PAGE 22 – OPINION AND ORDER
        Case 3:18-cv-01486-SI         Document 334        Filed 05/11/20     Page 23 of 43




               maintain a competing loan servicing software platform or system
               (Complaint, ¶ 73);

               (2) by ScholarChip failing to institute or enforce with
               Mr. Schulton a non-disclosure or confidentiality agreement, or
               other agreement preserving confidentiality and prohibiting use and
               disclosure of Confidential Information to third parties (Complaint,
               ¶ 74); and

               (3) by ScholarChip’s using UAS’s Client Data for a purpose
               inconsistent with the purpose of performing ScholarChip’s
               obligations under the Agreements, specifically by assisting,
               facilitating, or encouraging Mr. Schulton’s ability to code, develop,
               create and/or maintain a competing loan servicing software
               platform or system (Complaint, ¶ 75).

Based on these alleged contractual breaches, UAS seeks “injunctive relief ordering ScholarChip

to return to UAS the eUAS Software, including the source code and object code for the eUAS

Software, any and all information UAS entrusted to ScholarChip, including the Client Data, in

the requested file and table format, and at the requested transfer frequency, as necessary for

UAS’s purposes, including to permit UAS’s transition away from ScholarChip.” Complaint,

at 21 (footnote omitted).

       As discussed below, the Court finds it significant that UAS has not alleged any breach, or

even any anticipatory breach, by ScholarChip of its obligations in Section 8.6 of the MTC. That

section requires ScholarChip, upon the termination of the Covered Agreements, to return to UAS

its Confidential Information and Client Data and all copies thereof within ten days of the

termination. This will play a role in the Court’s analysis of the appropriate injunctive relief.

B. Legal Standards

       Section 13.2 of the MTC provides that Missouri law governs the parties’ Agreements.

Both UAS and ScholarChip, however, agree that there are no material differences between

Oregon law and Missouri law regarding relevant contract principles. ECF 328 at 8 n.3 (UAS);




PAGE 23 – OPINION AND ORDER
        Case 3:18-cv-01486-SI         Document 334        Filed 05/11/20      Page 24 of 43




ECF 316 at 9 and 25 n.19 (ScholarChip). Accordingly, the Court refers in this Opinion and Order

to Oregon contract law and, when applicable, federal law concerning injunctive relief.

       When a plaintiff seeks to recover money damages for an alleged breach of contract, the

plaintiff must prove the following elements: (1) the existence of a contract; (2) the relevant

contract terms; (3) the fact that all conditions precedent have been satisfied or excused; (4) the

defendant’s breach of the contract; and (5) damages caused by the breach. See Slover v. Or. State

Bd. of Clinical Soc. Workers, 144 Or. App. 565, 570 (1996); Malot v. Hadley, 86 Or. App. 687,

690 (1987); see also Sharma v. Providence Health & Servs.-Oregon, 289 Or. App. 644, 657

(2018) (“Damage is an essential element of any breach of contract action.”) (quoting Moini v.

Hewes, 93 Or. App. 598, 602-603 (1988)).

       When money damages are unavailable, however, a plaintiff may seek specific

performance of a contract or other appropriate equitable relief. “Specific performance is

available only if other remedies are deemed to be inadequate to protect the nonbreaching party’s

contractual interests.” Kazlauskas v. Emmert, 248 Or. App. 555, 569 (2012). Further, to obtain

specific performance, a plaintiff must prove its claim to specific performance by clear and

convincing evidence. Murray v. Laugsand, 179 Or. App. 291, 294 (2002).

       Like a suit for an injunction, a claim for specific performance sounds in equity. See, e.g.,

Ford v. Blinn, 50 Or. App. 515, 519 (1981) (specific performance); Mail-Well Envelope Co. v.

Saley, 262 Or. 143, 147 (1972) (injunction). “Specific performance is not granted as a matter of

right; its granting must rest solely in judicial discretion, controlled by equitable principles.”

Moore v. Fritsche, 213 Or. 103, 112-13 (1958). Additionally, “it is a well-established rule of law

in [Oregon] that equity will not decree specific performance unless the contract is definite,

certain and complete. The court cannot make a contract for the parties, nor can it make clear that




PAGE 24 – OPINION AND ORDER
        Case 3:18-cv-01486-SI        Document 334        Filed 05/11/20     Page 25 of 43




which is left in doubt and uncertainty.” Landura Corp. v. Schroeder, 272 Or. 644, 651 (1975)

(citation and quotation marks omitted).

       The federal standard for permanent injunctive relief provides:

               “To be entitled to a permanent injunction, a plaintiff must
               demonstrate: (1) actual success on the merits; (2) that it has
               suffered an irreparable injury; (3) that remedies available at law are
               inadequate; (4) that the balance of hardships justify a remedy in
               equity; and (5) that the public interest would not be disserved by a
               permanent injunction.” Indep. Training & Apprenticeship Program
               v. Cal. Dep’t of Indus. Relations, 730 F.3d 1024, 1032 (9th Cir.
               2013) (citing eBay Inc. v. MercExch., L.L.C., 547 U.S. 388, 391
               (2006)).

Edmo v. Corizon, Inc., 935 F.3d 757, 784 (9th Cir. 2019) (footnote omitted).

       An order for injunctive relief can take two forms. A prohibitory injunction prohibits a

party from taking an action. See Chalk v. U.S. Dist. Court, 840 F.2d 701, 704 (9th Cir. 1988); see

also Heckler v. Lopez, 463 U.S. 1328, 1333 (1983). A mandatory injunction, on the other hand,

“orders a responsible party to ‘take action.’” Meghrig v. KFC W., Inc., 516 U.S. 479, 484 (1996).

Although mandatory injunctions are subject to a higher standard or burden than prohibitory

injunctions in the context of a request for preliminary injunctive relief, see Hernandez v.

Sessions, 872 F.3d 976, 999 (9th Cir. 2017), that is not the case for a permanent injunction, when

the plaintiff has already shown actual success on the merits. See Edmo, 935 F.3d at 784 n.13.

C. Actual Success on the Merits

       ScholarChip does not dispute the existence of a contract with UAS, the relevant terms, or

that all conditions precedent have been satisfied or excused. See ECF 316 at 9. Instead,

ScholarChip primarily disputes UAS’s contention that ScholarChip breached the contract.

ScholarChip also argues that even if it were to be found to have breached its contract with UAS,

the specific injunctive relief sought by UAS is unwarranted.




PAGE 25 – OPINION AND ORDER
        Case 3:18-cv-01486-SI         Document 334      Filed 05/11/20     Page 26 of 43




       UAS contends that Scholarship breached Sections 8.3 and 8.4 of the MTC in four ways.

First, UAS asserts that ScholarChip allowed Schulton to copy and remove UAS’s Client Data

and Confidential Information, or at least failed to take reasonable steps to prevent him from

doing so. Second, UAS maintains that ScholarChip allowed Schulton to use UAS’s Client Data

and Confidential Information to conduct research on PostgreSQL that was not for the benefit of

UAS. Third, UAS argues that ScholarChip “cloned” eUAS for the benefit of either ScholarChip

itself or UAS’s competitor TMS. Fourth, UAS maintains that in 2013 ScholarChip disclosed

UAS’s confidential client list to UAS’s competitor TMS. The Court separately addresses these

four allegations of breach. Afterwards, the Court turns to whether permanent injunctive relief is

warranted based on the Court’s findings and conclusions regarding ScholarChip’s breaches and

UAS’s actual success on the merits.

       1. Schulton’s Copying and Removal of UAS’s Client Data and
          Confidential Information and ScholarChip’s Failure to Safeguard

       A corporation can act only through its officers, agents, or employees. Any action by an

employee of a corporation is the act of that corporation if the act was performed within the scope

of that person’s authority or employment. Thayer v. Or. Fed’n of Square Dance Clubs, 258

Or. 302, 306-07 (1971); see generally RESTATEMENT (THIRD) OF AGENCY § 2.01 (“An agent acts

with actual authority when, at the time of taking action that has legal consequences for the

principal, the agent reasonably believes, in accordance with the principal’s manifestations to the

agent, that the principal wishes the agent so to act.”). Schulton was the lead software developer

and chief architect of the eUAS Software at ScholarChip. His responsibilities included the

safekeeping of UAS’s Client Data. If Schulton’s copying and removal from ScholarChip of

UAS’s Client Data and Confidential Information was done within the scope of his authority

while at ScholarChip (that is, if Schulton’s actions were taken in accordance with ScholarChip’s



PAGE 26 – OPINION AND ORDER
        Case 3:18-cv-01486-SI       Document 334       Filed 05/11/20     Page 27 of 43




manifestations that this is how ScholarChip wanted or authorized Schulton to act), then

ScholarChip is responsible for Schulton’s conduct.

       In February 2017, UAS told Dr. Atiya and others at ScholarChip that UAS had identified

an alternative platform and intended to move its Client Data away from ScholarChip and off

eUAS. Twelve days later, Schulton sent an email to Dr. Atiya (and to Schulton’s brothers), titled

“PostgreSQL as a possible replacement for Oracle.” The database underlying eUAS was an

Oracle database. In April 2017, Dr. Atiya authorized Schulton to begin performing research

regarding the use of a PostgreSQL database, instead of an Oracle database. On April 12, 2017,

hours after UAS had sent its proposed “Technology Transition Plan” to ScholarChip, Schulton

sent an email to Dr. Atiya, asking for approval to download Ubuntu/Linux (an operating system)

and PostgreSQL (an open source database) onto a ScholarChip server known as “SC6PRODB.”

Dr. Atiya approved Schulton’s request. On April 13, 2017, Schulton began working on the

SC6PRODB server.

       After UAS’s recent statements of its intent to move off eUAS, there is no legitimate

reason under the Agreements for ScholarChip to begin investigating PostgreSQL as a possible

replacement for eUAS’s use of Oracle. This leads the Court to conclude that what ScholarChip

was doing with PostgreSQL and the SC6PRODB server was not for the benefit of UAS. This

conclusion is further supported by the fact that ScholarChip did not discuss this issue with UAS.

Further, at about this time, Dr. Atiya told Schulton that ScholarChip was intending to “mothball”

the eUAS system and that if Schulton “want[ed] to retool and kind of revamp his technology tool

set, he could just name whatever he want[ed] to work on, and ScholarChip would support him in

that education.”




PAGE 27 – OPINION AND ORDER
        Case 3:18-cv-01486-SI        Document 334       Filed 05/11/20     Page 28 of 43




       In June 2017, UAS filed a lawsuit against ScholarChip in federal court in Wisconsin.

Hundreds of thousands of files were added to and modified on the SC6PRODB server between

July 1, 2017 and September 1, 2017. On September 1, 2017, Schulton sent an email to Dr. Atiya,

stating that Schulton wanted to leave ScholarChip by the end December 2017. All significant

activity on the SC6PRODB server ceased that day. On September 6, 2017, Schulton sent another

email to Dr. Atiya, following up on their conversation from earlier that day and stating that

Schulton anticipated becoming either “an entrepreneur or a freelancer.” Schulton then exported

his entire ScholarChip email account, which included all contents dating back to 2014, to

Schulton’s personal cloud storage account.

       In mid-September 2017, ScholarChip was involved in document discovery for the

Wisconsin lawsuit. That same month, Schulton copied three years’ worth of ScholarChip emails

onto his personal computer. In the fall of 2017, Schulton conducted recorded webinars directly

with UAS clients, but no UAS representatives were in attendance. During these webinars, UAS’s

clients described the functionality they wanted built. Schulton saved electronic copies of these

webinars to his personal laptop computer.

       Schulton took his personal computer with him when he left ScholarChip in

December 2017. ScholarChip never asked Schulton to confirm that he had not taken any of

UAS’s Confidential Information or Client Data with him upon his departure. Nor did

ScholarChip inspect or even ask to inspect Schulton’s personal computer.

       On March 7, 2018, Schulton accepted service of a deposition and document subpoena in

the New York case. That subpoena called for production by Schulton of all documents and things

relating to the eUAS Software and UAS’s Client Data. The next day, March 8, 2018, Dr. Atiya

instructed Schulton not to provide any documents in response to UAS’s subpoena. Dr. Atiya told




PAGE 28 – OPINION AND ORDER
        Case 3:18-cv-01486-SI        Document 334       Filed 05/11/20     Page 29 of 43




Schulton that Schulton need not produce anything because “ScholarChip already produced such

documents.” In fact, Dr. Atiya sent Schulton (and his brothers) an email that stated, in relevant

part: “You will need NOT to produce any of the documents they [UAS] requested since

ScholarChip produced such documents on your behalf.” Schulton complied with Dr. Atiya’s

instruction, thereby denying UAS the opportunity to learn about the UAS Client Data and

Confidential Information that Schulton already had taken with him when he left ScholarChip

several months earlier. Further, on July 9, 2018, Dr. Atiya called Schulton, and asked him

whether he had any interest in the eUAS source code. Schulton declined Dr. Atiya’s offer.

       The Court, as factfinder, draws the inference from Dr. Atiya’s instruction to Schulton on

March 8, 2018 not to provide any documents to UAS and Dr. Atiya’s offer to Schulton on July 9,

2018 to have him take the eUAS source code that Dr. Atiya was aware of what Schulton had

taken (and not taken) when he left ScholarChip and that Dr. Atiya did not want UAS to learn

about that. The Court also draws the inference that Schulton’s taking of UAS’s Client Data and

Confidential Information was done at least with the acquiescence, and likely with the express

approval, of Dr. Atiya and ScholarChip.

       On July 30, 2018, Schulton sent an email to both UAS and Dr. Atiya. In that email,

Schulton announced his intention to create a loan servicing system that would directly compete

with UAS. Schulton also said that he would create the system based on knowledge acquired

during his 15 years at ScholarChip. Schulton added that he would be communicating with and

soliciting business from UAS’s customers that he learned about through his work at ScholarChip

for UAS. Schulton explicitly named three such customers and individuals. These customers and

individuals were previously identified on UAS’s customer list as UAS’s direct points of contact




PAGE 29 – OPINION AND ORDER
        Case 3:18-cv-01486-SI         Document 334         Filed 05/11/20     Page 30 of 43




at each of the named customer companies. This was the same customer list that Schulton

previously downloaded to his personal cloud email account.

       On August 20, 2018, UAS filed this lawsuit against ScholarChip and Schulton in the

District of Oregon. Among other things, UAS sought a TRO, and the Court scheduled the TRO

hearing for August 22, 2018. The day before that hearing, August 21, 2018, Schulton

intentionally deleted his copy of the file known as the “Private Client List,” which listed UAS’s

clients in descending order by ScholarChip revenue. Although Schulton admitted during the

hearing that he deleted that document the day before, he failed to inform the Court that when he

left ScholarChip, he had also taken with him numerous recorded webinars conducted with UAS’s

clients and at least three years’ worth of emails from his time at ScholarChip. In fact, Schulton

expressly denied under oath having taken any information concerning eUAS when he left

ScholarChip. As UAS and the Court learned later in the litigation, Schulton did not provide

truthful testimony at the TRO hearing, notwithstanding his having taken an oath to do so.

       The Court finds the following by clear and convincing evidence and concludes:

               ●       Schulton, acting within the scope and authority of his employment by

ScholarChip, failed: (i) to treat and preserve as confidential; (ii) to safeguard, and (iii) to use only

for the purpose of performing ScholarChip’s obligations under the Covered Agreements, UAS’s

Confidential Information and Client Data. Accordingly, ScholarChip, through the authorized

actions of its employee Schulton, breached its contractual obligations to UAS as stated in

Section 8.3 of the MTC.

               ●       In addition, ScholarChip has failed, by instruction to or agreement with, its

employees to maintain the confidentiality of UAS’s Confidential Information and Client Data, in

breach of its contractual obligations to UAS as stated in Section 8.4 of the MTC. ScholarChip




PAGE 30 – OPINION AND ORDER
       Case 3:18-cv-01486-SI        Document 334       Filed 05/11/20     Page 31 of 43




may have had such written agreements with its employees, but the Court concludes that

ScholarChip did not take those agreements, especially with Schulton, seriously with respect to

protecting UAS’s interests.

       2. Schulton’s Use of UAS’s Client Data and Confidential Information to
          Conduct Research on PostgreSQL

       As previously discussed, on February 21, 2017, twelve days after UAS informed

ScholarChip that UAS intended to cease using ScholarChip’s services, Schulton sent an email to

Dr. Atiya (and to Schulton’s brothers, Bric and Seth Schultz), titled “PostgreSQL as a possible

replacement for Oracle.” The database underlying eUAS was an Oracle database. In April 2017,

ScholarChip authorized Schulton to begin performing research regarding the use of a

PostgreSQL database instead of an Oracle database. On April 12, 2017, hours after UAS had sent

its proposed “Technology Transition Plan” to ScholarChip, Schulton sent an email to Dr. Atiya,

asking for approval to download a Ubuntu/Linux operating system and PostgreSQL database

onto a ScholarChip server known as “SC6PRODB.” Dr. Atiya approved Schulton’s request. On

April 13, 2017, Schulton began working on ScholarChip’s SC6PRODB server.

       After UAS’s recent statements of its intent to move off eUAS, there is no legitimate

reason under the Agreements for ScholarChip to begin investigating PostgreSQL as a possible

replacement for eUAS’s use of Oracle. This leads the Court to conclude that what ScholarChip

was doing with PostgreSQL and the SC6PRODB server was not for the benefit of UAS. This

conclusion is further supported by the fact that ScholarChip did not discuss this issue with UAS.

Further, at about this time, Dr. Atiya told Schulton that ScholarChip was intending to “mothball”

the eUAS system and that if Schulton “want[ed] to retool and kind of revamp his technology tool

set, he could just name whatever he want[ed] to work on, and ScholarChip would support him in




PAGE 31 – OPINION AND ORDER
        Case 3:18-cv-01486-SI       Document 334        Filed 05/11/20     Page 32 of 43




that education.” Hundreds of thousands of files were added to and modified on the SC6PRODB

server between July 1, 2017 and September 1, 2017.

       On September 1, 2017, Schulton sent an email to Dr. Atiya, stating that Schulton wanted

to leave ScholarChip by the end of December 2017. All significant activity on the SC6PRODB

server ceased that day. On September 6, 2017, Schulton sent another email to Dr. Atiya,

following up on their conversation from earlier that day and stating that Schulton anticipated

becoming either “an entrepreneur or a freelancer.” Also in September 2017, Schulton copied his

entire ScholarChip email account to his personal cloud storage account and also to his personal

computer.

       Between December 22, 2017 and December 27, 2017, several PostgreSQL-related files

were modified on the SC6PRODB server, representing the first significant activity on the server

since September 2017. Schulton’s last day at ScholarChip was December 29, 2017. On July 30,

2018, Schulton sent an email to both UAS and Dr. Atiya. In that email, Schulton announced his

intention to create a loan servicing system that would directly compete with UAS.

       On June 26, 2018, Seth Schultz reached out to Schulton, asking whether he remembered

the password to the SC6PRODB server. Although Schulton testified that he did not know the

password to the SC6PRODB server, that day, significant activity, including modifications to

certain files, occurred on the SC6PRODB server, for the first time since December 27, 2017. The

Court concludes that Schulton’s testimony is not credible. The conclusion is supported by

Schulton’s previous misrepresentations. Two weeks later, on July 9, 2018, Dr. Atiya called

Schulton and asked him whether he had any interest in the eUAS source code. Schulton declined

Dr. Atiya’s offer.




PAGE 32 – OPINION AND ORDER
        Case 3:18-cv-01486-SI       Document 334       Filed 05/11/20     Page 33 of 43




       UAS was never able to recover the files deleted from ScholarChip’s SC6PRODB server.

The Court, as factfinder, nevertheless draws the inference that Schulton was using eUAS’s

Confidential Information and Client Data on ScholarChip’s SC6PRODB server to determine

whether a PostgreSQL database, rather than an Oracle database, could successfully handle the

data and functionality that eUAS required. The Court also draws the inference that this work was

not being performed for the benefit of UAS but instead for the benefit of Schulton’s anticipated

future competition with UAS, all with the knowledge and approval of Dr. Atiya and

ScholarChip.

       The Court finds the following by clear and convincing evidence and concludes:

               ●      Schulton, acting within the scope and authority of his employment by

ScholarChip, failed to use UAS’s Confidential Information and Client Data only for the purpose

of performing ScholarChip’s obligations under the Covered Agreements. Accordingly,

ScholarChip, through the authorized actions of its employee Schulton, breached its contractual

obligations to UAS as stated in Section 8.3 of the MTC.

               ●      In addition, ScholarChip has failed, by instruction to or agreement with, its

employees to use UAS’s Confidential Information and Client Data solely for purposes permitted

under the Covered Agreements, in breach of ScholarChip’s contractual obligations to UAS as

stated in Section 8.4 of the MTC. ScholarChip may have had such written agreements with its

employees, but the Court concludes that ScholarChip did not take those agreements, especially

with Schulton, seriously with respect to protecting UAS’s interests.

       3. ScholarChip’s Cloning of eUAS for the benefit of UAS’s competitor TMS

       Craig Lockwood (“Lockwood”) was the Chief Executive Officer of Tuition Management

Systems (“TMS”), a tuition payment services company. TMS is owned by Nelnet, one of the




PAGE 33 – OPINION AND ORDER
       Case 3:18-cv-01486-SI        Document 334       Filed 05/11/20     Page 34 of 43




largest servicers in the student loan space and a direct competitor to UAS. Lockwood left TMS

in late 2017 to become the President and Chief Financial Officer of ScholarChip.

       In July 2016, Lockwood contacted Dr. Atiya about working with ScholarChip to offer a

loan workout program to Miami University, then a TMS client (and previously a UAS client).

Lockwood explained that TMS wanted to work with ScholarChip on this project because TMS

did not possess the technology to support the needs of Miami University. These loan workout

programs were interest-bearing and involved promissory notes, although a workout plan is not

the same as a student loan. Dr. Atiya asked Schulton to see whether ScholarChip could “do it

technically,” and Schulton said that he would investigate it. Between December 2016 and

January 2017, Schulton began working to create a “clone” of eUAS (called “LoanServ”) to

support the request from Miami University. The act of “cloning” eUAS involved taking the

eUAS database structure and source code, creating a copy, and tweaking that copy. On

January 26, 2017, Schulton announced that the clone was complete, and ready to be

demonstrated to Lockwood. ScholarChip, however, ultimately chose not to continue the

arrangement with Miami University because it did not provide enough revenue to ScholarChip.

The Court concludes that none of this was for the benefit of UAS.

       This incident, however, presents the question of who owns the eUAS database structure

and source code. Although neither party thoroughly briefed or argued this issue, the Court finds

circumstantial evidence in the fact that on March 29, 2016, Schulton sent an email to Dr. Atiya

stating, among other things: “To ensure UAS/TSI has no fuel for a lawsuit, should we provide

them with the source code now?” That is at least circumstantial evidence that UAS owns the

source code, which ScholarChip copied as part of its cloning of eUAS for its own purposes in

connection with the TMS and Miami University loan workout program. Thus, ScholarChip used




PAGE 34 – OPINION AND ORDER
        Case 3:18-cv-01486-SI        Document 334       Filed 05/11/20      Page 35 of 43




UAS’s Client Data and Confidential Information not for the benefit of UAS and not for the

purpose of performing ScholarChip’s obligations under the Covered Agreements.

       The Court finds the following by clear and convincing evidence and concludes:

               ●       Schulton, acting within the scope and authority of his employment by

ScholarChip when he cloned eUAS, failed to use UAS’s Confidential Information and Client

Data only for the purpose of performing ScholarChip’s obligations under the Covered

Agreements. Accordingly, ScholarChip, through the authorized actions of its employee Schulton,

breached its contractual obligations to UAS as stated in Section 8.3 of the MTC.

               ●       In addition, ScholarChip has failed, by instruction to or agreement with, its

employees to use UAS’s Confidential Information and Client Data solely for purposes permitted

under the Covered Agreements, in breach of ScholarChip’s contractual obligations to UAS as

stated in Section 8.4 of the MTC. ScholarChip may have had such written agreements with its

employees, but the Court concludes that ScholarChip did not take those agreements, especially

with Schulton, seriously with respect to protecting UAS’s interests.

       4. ScholarChip’s 2013 Disclosure to TMS of UAS’s Client List

       In 2013, Dr. Atiya negotiated a contract with Lockwood, then Chief Executive Officer of

TMS. Under this contract, ScholarChip would provide services for TMS related to certain tax

documents called “1098-T forms.” As a prerequisite to signing that agreement, ScholarChip

provided a list of “protected clients” to TMS. This list was comprised mostly of UAS’s

customers. In its contract with ScholarChip, TMS agreed not to solicit the customers shown on

this list for 1098-T servicing services. There were no other limitations, however, placed on TMS

regarding what it could or could not do with this list. After entering into this contract with, TMS

paid ScholarChip approximately $50,000 a year for its 1098-T servicing work.




PAGE 35 – OPINION AND ORDER
        Case 3:18-cv-01486-SI         Document 334       Filed 05/11/20     Page 36 of 43




       UAS contends that when ScholarChip provided the list of “protected clients” to TMS,

which mostly showed UAS’s customers, that was a breach of ScholarChip’s contractual

obligation to maintain the confidentiality of UAS’s Confidential Information. At trial, however,

Dr. Atiya testified that before disclosing this customer list to TMS, Dr. Atiya showed the list to

UAS’s then-Chief Operating Officer, Natalie Girmschied, who did not object to Dr. Atiya

showing this list to TMS. UAS did not call Ms. Girmschied as a witness at trial. Thus,

Dr. Atiya’s testimony on this issue is unrebutted. The Court concludes that ScholarChip’s

disclosure in 2013 of the “protected clients” list was not a breach of ScholarChip’s contractual

obligations to UAS based on the consent provided by Ms. Girmschied.

D. Irreparable Injury and Inadequate Remedies at Law

       Although UAS has shown actual success on the merits on its breach of contract claim

against ScholarChip, before the Court may enter a permanent injunction against ScholarChip,

UAS must show irreparable injury and inadequate remedies at law. Edmo, 935 F.3d at 784.

These concepts are well explained in the leading treatise in this area.

               Because injunctive relief looks to the future, and is designed to
               deter rather than punish, relief will be denied if the conduct has
               been discontinued on the ground that the dispute has become moot
               and does not require the court’s intervention. But the court must be
               satisfied that there is no reasonable expectation of future injurious
               conduct. In this connection the Supreme Court in United States v.
               Oregon State Medical Society, [343 U.S. 326, 333 (1952),] warned
               the lower courts “to beware of efforts to defeat injunctive relief by
               protestations of repentance and reform, especially when
               abandonment seems timed to anticipate suit, and there is
               probability of resumption.” Since a court must take into
               consideration the likelihood of a recurrence of the problem,
               plaintiff need not rely solely on defendant’s assurances that it will
               not engage in the offensive conduct at some later date.

11A Charles Alan Wright & Arthur R. Miller, FEDERAL PRACTICE AND PROCEDURE § 2942

(3d. ed.) (footnotes omitted). The treatise further explains:



PAGE 36 – OPINION AND ORDER
        Case 3:18-cv-01486-SI         Document 334       Filed 05/11/20      Page 37 of 43




               The legal remedy may be deemed inadequate if any one of a
               number of factors is present. Accordingly, if plaintiff shows that a
               monetary award would be speculative because the amount of
               damage would be difficult or impossible to measure, . . . equitable
               relief will be deemed appropriate. Plaintiff also may satisfy the
               adequacy prerequisite by demonstrating that damages would not
               provide adequate compensation. Illustratively, if defendant’s acts
               pose a threat to some unique property interest, so that the injury
               will be irreparable and damages will not compensate for the loss of
               that property, the court may issue an injunction inasmuch as there
               is no adequate legal remedy.

Id. at § 2944 (footnotes omitted).

       The Court begins its analysis here by noting that the parties, in the MTC, agreed at the

outset of their relationship as follows:

               Both parties acknowledge that monetary remedies may be
               inadequate to protect each party’s Confidential Information or
               Client Data and that, in addition to legal remedies otherwise
               available, injunctive relief is an appropriate judicial remedy to
               protect such rights.

Ex. 1 (MTC), § 8.7 (titled “Injunctive Relief”). But there is more. It is well established that

disclosure of confidential information or trade secrets may constitute irreparable harm. See, e.g.,

Campbell Soup Co. v. ConAgra, Inc. 977 F.2d 86, 92 (3d Cir. 1992); SI Handling Sys., Inc. v.

Heisley, 753 F.2d 1244, 1264 (3d Cir. 1985).

       In this case, the Court cannot conclude that there is “no reasonable expectation of future

injurious conduct.” This is not even a situation in which ScholarChip has protested “repentance

and reform.” Rather, ScholarChip has denied any wrongful conduct on its part and also has

denied knowing about Schulton’s admitted and proven wrongful conduct. Based upon the

evidence presented at trial, however, the Court finds ScholarChip’s denials on these matters not

credible. Accordingly, the Court has every reason to believe that ScholarChip’s wrongful

conduct is likely to continue if not enjoined. Further, ScholarChip’s wrongful use of UAS’s

Confidential Information and Client Data, although constituting injury, will be exceedingly


PAGE 37 – OPINION AND ORDER
        Case 3:18-cv-01486-SI          Document 334      Filed 05/11/20      Page 38 of 43




difficult to remedy with money damages. This is because the amount of damage would likely be

difficult or even impossible to measure without undue speculation. For these reasons, the Court

concludes that UAS has shown irreparable injury and inadequate remedies at law.

E. Balance of Hardships and Public Interest

        1. Public Interest

        Courts must “pay particular regard for the public consequences in employing the

extraordinary remedy of injunction.” Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 24

(2008). The “public interest” inquiry generally addresses the effect on nonparties of granting or

withholding injunctive relief. League of Wilderness Defenders/Blue Mountains Biodiversity

Project v. Connaughton, 752 F.3d 755, 766 (9th Cir. 2014). When an injunction’s reach is

narrow and affects only the parties with no effect on nonparties, “the public interest will be at

most a neutral factor in the analysis,” rather than one that favors granting or denying injunctive

relief. Stormans, Inc. v. Selecky, 586 F.3d 1109, 1139 (9th Cir. 2009).

        In this case, granting an injunction is unlikely to affect nonparties. Indeed, denying an

injunction may harm UAS’s clients. Further, the public has a general interest in contracts being

enforced. In addition, there is a general public interest in protecting against the misuse or

disclosure of another’s sensitive and proprietary information, such as UAS’s Client Data and

Confidential Information. See Roederer v. Treister, 2 F. Supp. 3d 1153, 1163 (D. Or. 2014). The

Court concludes that the public interest factor in this lawsuit either supports an appropriate

injunction or, at least, is neutral.

        2. Balance of Hardships

        Turning to the balance of hardships, the Court divides its analysis into UAS’s request for

prohibitory relief and UAS’s request for mandatory relief.




PAGE 38 – OPINION AND ORDER
        Case 3:18-cv-01486-SI        Document 334        Filed 05/11/20     Page 39 of 43




               a. UAS’s Requested Prohibitory Injunctive Relief

       Regarding prohibitory relief, UAS seeks as order that provides:

               A.      “UAS Data” means UAS’s Client Data and Confidential
               Information, consisting of the eUAS System and its components,
               any customer lists, customer and supplier identities and
               characteristics, customer preferences, agreements, marketing
               knowledge and information, sales figures, pricing information,
               marketing plans and business plans, and any and all other
               information any and all information UAS provided ScholarChip or
               that ScholarChip accessed in connection with its performance
               under the Agreements.

               B.     ScholarChip is enjoined from disclosing to any third-party
               or using UAS Data for purposes other than those expressly
               provided under the Agreements.

               C.       ScholarChip is enjoined from competing with UAS, or
               facilitating or encouraging competition by a third-party with UAS.
               Furthermore, ScholarChip is enjoined from violating the respective
               confidentiality, non-competition, and non-solicitation provisions
               under the Agreements with UAS.

               D.     ScholarChip shall notify UAS in writing within five (5)
               days of learning of any conduct or omission, whether or not within
               ScholarChip’s control, that violate or are contrary to any provision
               of subpart B or C, above.

See ECF 318-1 at 4 (modified).

       As a general proposition, ScholarChip will suffer no undue hardship, burden, or injury

from such an order. ScholarChip already is prohibited from using UAS’s Client Data and

Confidential Information, and that prohibition is permanent. See Ex. 1 (MTC), §§ 8.3 and 11.7.

Although the MTC does not prohibit ScholarChip from ever competing with UAS, it would not

be unreasonable to prohibit ScholarChip from competing with UAS for a relatively modest

period of five years (as opposed to permanently) after the parties finally end their relationship.

Moreover, Dr. Atiya stated that ScholarChip does not want to be in that business, further




PAGE 39 – OPINION AND ORDER
        Case 3:18-cv-01486-SI        Document 334        Filed 05/11/20     Page 40 of 43




reducing, if not completely eliminating, any hardship resulting from a five-year prohibition on

ScholarChip competing, assisting competition, or encouraging competition with UAS.

               b. UAS’s Requested Mandatory Injunctive Relief

       UAS also requests mandatory injunctive relief. Specifically, UAS requests that the Court

appoint a special master “to oversee the final and complete migration of the Client Set Data and

Client Set Image Files, and to communicate to the Court where if the steps or processes detailed

below or determined by the Special Master are not followed.” ECF 318-1 at 4. UAS also requests

that, as part of this mandatory relief, the Court set the compensation of the special master as well

as the fees that UAS will pay ScholarChip for the additional work that ScholarChip will need to

perform to accomplish the “final and complete migration” that UAS seeks to achieve by Court

order, as well as many other highly technical details for a successful data migration. Id. at 4-7

       UAS’s desire for this mandatory relief is understandable, but UAS’s request goes far

beyond what the Court has legal authority to do. This is so for several reasons. First, the

ownership of at least a significant portion of the eUAS Software and other technical features at

issue in UAS’s request is still being litigated by the parties in the New York lawsuit. See

ScholarChip Card, LLC v. Transworld Systems, Inc., et al., Case No. 2:17-cv-06296-NGG-SIL

(E.D.N.Y.). That lawsuit is continuing, and one of the key unresolved issues in that action is

determining whether UAS or ScholarChip owns the eUAS Software.

       Second, as the Oregon Supreme Court has explained, it is a well-established rule of law

in Oregon that “equity will not decree specific performance unless the contract is definite, certain

and complete. The court cannot make a contract for the parties, nor can it make clear that which

is left in doubt and uncertainty.” Landura, 272 Or. at 651 (citation and quotation marks omitted).

The parties specified in Section 8.6 of the MTC what is to occur upon the termination of the

Covered Agreements. See Ex. 1 (MTC), § 8.6. The mandatory injunctive relief requested by


PAGE 40 – OPINION AND ORDER
        Case 3:18-cv-01486-SI         Document 334        Filed 05/11/20     Page 41 of 43




UAS goes well beyond the parties’ agreement. Moreover, the MTC has not yet terminated,

ScholarChip is continuing to provide services to UAS, and UAS has not alleged in this lawsuit

that ScholarChip has breached, or even anticipatorily breached, its obligations under § 8.6 of the

MTC. Further, the mandatory relief requested by UAS is not needed to prevent or deter any

further violations by ScholarChip of its obligations under §§ 8.4 and 8.5, which is all that was at

issue in the contract dispute that was the subject of the bench trial in this case. A prohibitory

injunction will be enough.

       Finally, the mandatory injunctive relief that UAS seeks would require “constant

supervision” by the Court. At the parties’ joint request, the Court appointed David Maier, Ph.D.,

a Professor in the Department of Computer Science at Portland State University, to serve as

Special Master “for the purpose of assisting the Court and the parties to this litigation in

implementing the parties’ Data Transfer Agreement and Limited Release.” ECF 83 at 2. The

Special Master spent countless hours assisting the parties in trying to achieve essentially what

UAS is now seeking through its requested mandatory injunctive relief. Notwithstanding the

Special Master’s expertise, knowledge, and time, the data transfer was not completed (although

significant progress was made) because UAS and ScholarChip simply could not reach agreement

on many unresolved disputes. Indeed, on numerous occasions, the parties requested and received

conferences with the Court, in which the Special Master participated, during which one or both

parties asked the Court to order a specific resolution of one or more technical disputes. The

Court consistently declined to do so. None of these issues were addressed in the parties’ Covered

Agreements, and the Court declined to issue any pretrial order on any of these contested

technical separation issues. Eventually, this effort came to an end without final a data transfer

being achieved, and the parties went to trial.




PAGE 41 – OPINION AND ORDER
        Case 3:18-cv-01486-SI        Document 334          Filed 05/11/20   Page 42 of 43




       As previously noted, the jury found for Schulton and ScholarChip on UAS’s claims of

misappropriation of trade secrets and intentional interference with economic relations. All that

remained was for the Court to resolve UAS’s claim against ScholarChip for breach of contract. If

the Court were to order the mandatory injunctive relief that UAS now seeks, that would be

contrary to the well-established law referred to by the Oregon Supreme Court in Landura. In

addition, UAS’s request for mandatory injunctive relief would likely involve extraordinary

supervision by the Court, further making such an order inappropriate. See Natural Res. Def.

Council, Inc. v. E.P.A., 966 F.2d 1292, 1300 (9th Cir. 1992) (“Injunctive relief may be

inappropriate where it requires constant supervision.”).

        PLAINTIFF’S RENEWED MOTION FOR TERMINATING SANCTIONS

       UAS previously moved for terminating (or, alternatively, lesser) sanctions based on

Schulton’s spoliation of electronic evidence. ECF 129. Before trial, UAS added ScholarChip to

that motion. The Court granted in part UAS’s motion for sanctions and provided the jury with a

permissive inference spoliation instruction. See ECF 159 (Opinion and Order). Regarding

ScholarChip, the Court instructed the jury as follows:

               You heard testimony that ScholarChip deleted certain
               electronically stored information from a computer server identified
               as “SC6PRODB.” When Defendant ScholarChip allegedly deleted
               those files, litigation had already begun. Therefore, ScholarChip
               had a legal duty to preserve that information.

               If you find that Defendant ScholarChip deleted electronically
               stored information with the intent to deprive UAS of the use in
               litigation of electronically stored information on the computer
               server identified as SC6PRODB, you may then presume or infer
               from the loss of that information that the information was
               unfavorable to ScholarChip. This is only a permissive inference,
               however, not a mandatory one. In other words, you may, but are
               not required to, draw that conclusion, but only if you first find that
               ScholarChip acted with the intent to deprive UAS of the use in
               litigation of the lost information. If, however, you do not first find
               that ScholarChip acted with the intent to deprive UAS of the use in


PAGE 42 – OPINION AND ORDER
        Case 3:18-cv-01486-SI        Document 334        Filed 05/11/20     Page 43 of 43




               litigation of the lost information, you may not draw any inference
               at all about the content of the lost information based on the fact of
               that deletion.

ECF 296, at Final Jury Instr. 12B (“Adverse Inferences-Defendant ScholarChip Card, LLC”).

       UAS has renewed its motion for terminating spoliation sanctions against ScholarChip.

ECF 312. UAS argues that based on the trial testimony, additional sanctions are warranted. At

trial, UAS presented expert testimony relating to ScholarChip’s SC6PRODB server, and

ScholarChip responded with its own expert testimony. The Court expected to hear rebuttal

testimony from UAS’s expert witness. UAS, however, did not call its expert witness in rebuttal.

Based on the conflicting expert testimony and the absence of any rebuttal expert testimony by

UAS, the Court declines to revisit its prior ruling. The Court concludes that the adverse inference

instruction was sufficient for the jury, and the Court has considered the same adverse inferences

in finding facts relating to UAS’s breach of contract claim.

                                         CONCLUSION

       On UAS’s claim against ScholarChip alleging breach of contract, the Court makes the

findings of fact and conclusions of law stated in this Opinion and Order and GRANTS IN PART

UAS’s motion for permanent injunctive relief (ECF 318). The Court will enter a Judgment that

includes the prohibitory injunctive relief described in this Opinion and Order. The Court

DENIES UAS’s renewed motion for terminating spoliation sanctions against ScholarChip

(ECF 129 and ECF 312).

       IT IS SO ORDERED.

       DATED this 11th day of May, 2020.

                                                      /s/ Michael H. Simon
                                                      Michael H. Simon
                                                      United States District Judge




PAGE 43 – OPINION AND ORDER
